DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Fig. 3 shows two blocks labeled “E1” and no blocks labeled “I1.”  However, Table 1 on Page 40 recites one “Identification information of the BWP” corresponding to “I1” and only one “Identification information of the BWP” corresponding to “E1.”  The examiner suspects that the leftmost block labeled “E1” in Fig. 3 should be labeled “I1.”   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 2, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the rejection under 35 USC § 112 can be overcome.
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Objections
Claim 5 objected to because of the following informalities:  The claim recites “The terminal device according to claim 1, wherein the resource indication information comprises a second resource indicator value (RIV),” however, neither Claim 1 nor Claim 5 recites a first resource indicator value (RIV).   Appropriate correction is required.
Claim 11 objected to because of the following informalities:  The claim recites “does not allocate a resource to the terminal device in sub-band in the system bandwidth”.   Perhaps “does not allocate a resource to the terminal device in a sub-band in the system bandwidth” is meant.  Appropriate correction is required.
Claims 14-18 are objected to because of the following informalities:  The claims recite” “a terminal device according to…,” but Claim 12 is drawn to a “network device,” not a terminal device.”  Appropriate correction is required.
Claim 15 objected to because of the following informalities:  The claim recites “wherein the resource indication information comprises a second resource indicator value (RIV),” however, neither Claim 12 nor Claim 15 recites a first resource indicator value (RIV).   Appropriate correction is required.
Claim 18 objected to because of the following informalities:  The claim recites “wherein the resource indication information corresponding to each  sub-band comprises a second resource indicator value (RIV),” however, neither Claim 12 nor Claim 13 nor Claim 18 recites either a first resource indicator value (RIV) or a second resource indicator value (RIV).   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claim 2 recites the limitation "the at least one bandwidth part (BWP)" in line 8.  There is insufficient antecedent basis for this limitation in Claim 1 or in Claim 2.  It is unclear whether the “bandwidth part” is the same as the “sub-band.”  The examiner will interpret the claim as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Awad et. al. (US 2018/0220404 A1) in view of Wordnik
Regarding Claim 1, Awad discloses a terminal device (Fig. 2 3 Para 20 56 “Communications Device” corresponds to terminal), comprising:
a receiver (Fig. 2 31 Transceiver Para 20 56  “Transceiver” corresponds to receiver), configured to receive resource indication information sent by a network device (Para 20 “receiving, from said communication apparatus, control data for uniquely identifying a position of an allocation of at least one resource block, within said cell bandwidth”  “Control data” corresponds to resource indication information, “communications apparatus” corresponds to network device “allocation of at least one resource block” corresponds to resource), wherein the resource indication information is used to indicate location information of a resource in at least one sub-band in a system Para 20 “a position of an allocation of at least one resource block …i) an index of a band portion for use by said communication device; and ii) information for identifying an allocation of at least one resource block within that band portion”  The “position of an allocation of at least one resource block” corresponds to location information of a resource in at least one sub-band, “band portion” corresponds to sub-band, “cell-bandwidth” corresponds to system bandwidth, and “index of a band portion” corresponds to bandwidth information, since it is related to the location of the band portion within the cell bandwidth); and
a transmitter (Fig. 2 31 Transceiver Para 20 56  “Transceiver” corresponds to transmitter), configured to send data to the network device on a resource corresponding to the resource indication information (Para 20 “the transceiver is operable to communicate user data, via said communication apparatus , using said allocation of at least one resource block” Para 56 “a transceiver circuit 31 which is operable to transmit signals to, and to receive signals from, the base station 5” Para 59  “Communication” includes transmitting data, “using said allocation of at least one resource block” corresponds to on a resource corresponding to the resource indication information), wherein the resource is determined by the terminal device based on the resource indication information (Para 20 “obtaining, from said received control data: i) an index of a band portion for use by said communication device; and ii) information for identifying an allocation of at least one resource block within that band portion” “Obtaining” corresponds to determining)
GSM and cellular networks, uplink is the transmission path from a mobile station to the base station (cell site)”)
Therefore it would have been obvious to one skilled in the art at the invention was filed to construct a terminal device, comprising: a receiver, configured to receive resource indication information sent by a network device, wherein the resource indication information is used to indicate location information of a resource in at least one sub-band in a system bandwidth and bandwidth information of the at least one sub- band; and a transmitter, configured to send uplink data to the network device on a resource corresponding to the resource indication information, wherein the resource is determined by the terminal device based on the resource indication information  The motivation is to achieve efficient resource allocation signaling as taught by Awad (Para 17).
Regarding Claim 3, Awad discloses the resource indication information comprises a first resource indicator value (RIV) and identification information of a sub-band, the first RIV is used to indicate location information of a resource in the sub-band, and the identification information of the sub-band is used to indicate bandwidth information of the sub-band (Para 20 89 “In this solution Type 2 resource allocation ( Type 2 RA) and a resource indication value (RIV) is used for scheduling resource blocks forming part of a partial narrowband” Para 90 Table 2 “Solution 1: separate signaling of narrowband index and Type 2 resource indication” The “narrowband index” corresponds to identification information of the sub-band, which is bandwidth information indicating the location of the sub-band)
Regarding Claim 12, Awad discloses a network device (Fig. 3 5 Para 18 61 “Communications apparatus” and “base station” correspond to network device), comprising:
a transmitter (Fig. 3 51 Transceiver Para 18 61 where “transceiver” corresponds to transmitter), configured to send resource indication information to a terminal device (Para 18 “transceiver is operable to signal said control data to said at least one communication device” where “control information” corresponds to resource indication information and where “communications device” correspond to terminal device), wherein the resource indication information is used to indicate location information of a resource in at least one sub-band in a system bandwidth and bandwidth information of the at least one sub-band (Para 18 “cell bandwidth as a plurality of non-overlapping band portions, each band portion…occupy a narrower frequency bandwidth than said cell bandwidth… i) an index of a band portion for use by at least one communication device of said plurality of communication devices; and ii) information for identifying an allocation of at least one resource block within that band portion for use by said at least one communication device… a position of said allocation of at least one resource block”  where “a position of said allocation of at least one resource block” corresponds to indicate location information of a resource, where “band portion” corresponds to sub-band, where “cell bandwidth” corresponds to system bandwidth and where “index of a band portion” corresponds to bandwidth information, since it is related to the location of the band portion within the cell bandwidth); and
a receiver (Fig. 3 51 Transceiver Para 18 61 where “transceiver” corresponds to receiver), configured to receive, on a resource corresponding to the resource indication Para 20 “the transceiver is operable to communicate user data, via said communication apparatus , using said allocation of at least one resource block” Para 56 61 “a transceiver circuit 51 which is operable to transmit signals to, and to receive signals from, the communication devices”)
Wordnik discloses a transmission from a terminal device to a network device is an uplink
Regarding Claim 19, Awad discloses a data transmission method (Abstract Para 20), comprising:
receiving, by a terminal device, resource indication information sent by a network device (Para 20 “Control data” corresponds to resource indication information, “communications apparatus” corresponds to network device “allocation of at least one resource block” corresponds to resource), wherein the resource indication information is used to indicate location information of a resource in at least one sub-band in a system bandwidth and bandwidth information of the at least one sub- band (Para 20 “position of an allocation of at least one resource block” corresponds to location information of a resource in at least one sub-band, “band portion” corresponds to sub-band, “cell-bandwidth” corresponds to system bandwidth, and “index of a band portion” corresponds to bandwidth information, since it is related to the location of the band portion within the cell bandwidth); and
sending, by the terminal device, data to the network device on a resource corresponding to the resource indication information (Para 20 56 59), wherein the resource is determined by the terminal device based on the resource indication information (Para 20 “obtaining” corresponds to determining)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Awad et. al. (US 2018/0220404 A1) in view of Wordnik and in further view of Papasakellariou (US 2017/0273056 A1).
Regarding Claim 4, the combination of Awad and Wordnik discloses the terminal device according to claim 3
Papasakellariou discloses something neither Awad nor Wordnik explicitly discloses: a RIV is determined based on a relative start resource block RB index of the resource in a bandwidth and a quantity of interlaced resource block groups IRGs comprised in the resource (Para 129 “interlaces of RBs allocated to a…transmission have consecutive indexes… interlaces of an UL system BW… RIVi indicates a starting interlace (ISTART) and a length in terms of contiguously allocated RBs”  “Interlace” corresponds to interlace resource block group because it is composed of a group of resource blocks (RBs), “starting interlace” corresponds to relative start resource block RB index and “length in terms of contiguously allocated RBs” corresponds to quantity of interlaced resource block groups IRGs comprised in the resource) 
Therefore it would have been obvious to one skilled in the art at the invention was filed for the first RIV is determined by the network device based on a relative start resource block RB index of the resource in the sub-band and a quantity of interlaced resource block groups IRGs comprised in the resource.  The motivation is to realize performance benefits as taught by Papasakellariou (Para 129.
Claims 5, 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Awad et. al. (US 2018/0220404 A1) in view of Wordnik and in further view of Ogawa et. al. (US 2012/0263131 A1).
Regarding Claim 5, the combination of Awad and Wordnik discloses the terminal device according to claim 1.
Awad further discloses an RIV is used to indicate location information of the resource in the at least one sub-band and the bandwidth information of the at least one sub-band (Para 50 “scheduling of resources is realized, beneficially, by applying joint encoding of the allocated narrowband index and the resource indication value (RIV)” Para 51 “JESRIV” Para 95 96 Table 2 “joint encoding of narrowband index and resource indication”  “JESRIV” corresponds to an RIV indicating location information of the resource in the at least one sub-band, the original RVI, and the bandwidth information of the at least one sub-band, narrowband index)
Ogawa discloses something neither Awad nor Wordnik explicitly discloses: the resource indication information comprises a second resource indicator value (Fig. 2 Para 4 “a method of reporting a plurality of RIVs” Para 64)
Therefore it would have been obvious to one skilled in the art at the invention was filed for the resource indication information comprises a second resource indicator value (RIV), and the second RIV is used to indicate the location information of the resource in the at least one sub-band and the bandwidth information of the at least one sub-band.  The motivation is to allocate non-contiguous resources as taught by Ogawa (Para 4).
Regarding Claim 7, Awad discloses bandwidth information of the at least one sub-band comprises identification information of the at least one sub-band (Para 50 “narrowband index”)
Regarding Claim 15, the combination of Awad and Wordnik and Ogawa discloses Claim 15 as explained in claims 5 and 12.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Awad et. al. (US 2018/0220404 A1) in view of Wordnik and in further view of Takeda et. al. (US 2020/0235894 A1).
Regarding Claim 8, the combination of Awad and Wordnik discloses the terminal device according to claim 1.
Takeda discloses something neither Awad nor Wordnik explicitly discloses: resource indication information comprises a combinatorial index value and quantity information of a sub-band, the combinatorial index value is used to indicate location information of a resource in a sub-band, and the quantity information of the sub-band is used to indicate the bandwidth information of the one sub-band (Fig. 2 Para 48 “a resource indicator (RIV (Resource Indication Value))…This RIV may be determined based on at least one of the BWP size, the starting position (RBSTART) and the transmission bandwidth (LCRBs)”  “RIV” corresponds to combinational index value, the “starting Resource Block (RB), “RBSTART” and “transmission bandwidth, LCRBs” correspond to resource location, “Bandwidth Part (BWP)” corresponds to sub-band, and “BWP size” corresponds to quantity information.)
Therefore it would have been obvious to one skilled in the art at the invention was filed for the resource indication information comprises a combinatorial index value Para 7).
Regarding Claim 17, the combination of Awad, Wordnik and Takeda discloses claim 17 as explained in claims 8 and 12
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416.  The examiner can normally be reached on M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maharishi V. Khirodhar, can be reached on (571) 270-7909.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KENNETH P HUNT/Examiner, Art Unit 2463                                                                                                                                                                                                        

/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463